Citation Nr: 0304616	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  94-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased schedular and/or extraschedular 
rating for osteoarthritis of the lumbar spine, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alan McGeorge, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967, and on active duty for training from April 28 
to May 12, 1984.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
January 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, denying the 
veteran's claim for increase for osteoarthritis of the lumbar 
spine.  The case was remanded by the Board to the RO in June 
1996.  

Following the RO's undertaking of the actions requested, the 
veteran's attorney requested a hearing before the Board.  
Such a proceeding was held in November 2002.  At the hearing 
the veteran submitted additional documentary evidence, and he 
and his attorney were provided a copy of a recent change in 
the diagnostic criteria for the rating of intervertebral disc 
disease, as set forth in 67 Fed. Reg. 54345-54349 (2002).  It 
is noted that, pursuant to the veteran's request, the record 
of the hearing was held open for a period of 60 days, during 
which the appellant was to procure and submit additional 
evidence and/or argument.  Nothing was submitted by or on 
behalf of the veteran during the aforementioned 60-day period 
or subsequently.

At the November 2002 hearing, claims were advanced as to his 
entitlement to service connection on direct or secondary 
bases for a psychiatric disorder, erectile dysfunction, 
spondyloarthropathy, Crohn's disease, rheumatioid arthritis, 
dorsal spine ankylosis and arthritis, lung disorder, sleep 
apnea, and Reiter's syndrome.  Additionally, he raised the 
issue of entitlement to a total disability evaluation based 
on individual unemployability, and as claims that prior 
rating decisions, including one in August 1986, were clearly 
and unmistakable erroneous.  Such issues are not, however, 
within the Board's jurisdiction for review at this time, and 
they are not inextricably intertwined.  Hence, they are 
referred to the RO for consideration.


FINDING OF FACT

Lumbar osteoarthritis is productive of a disability picture 
that more nearly approximates one consistent with moderate 
limitation of lumbar spine motion, but none greater.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a 20 percent 
rating, but not greater, for lumbar osteoarthritis have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5104, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board in 
June 1996 in order to verify the veteran's periods of active 
duty and active duty for training, to obtain information from 
the veteran as to treatment he received for his back 
disorder, to obtain any additional VA treatment records, to 
afford him a VA medical examination, and to readjudicate the 
issue on appeal.  All of the actions sought by the Board have 
been completed to the extent that the Board may herein 
address the merits of the question of whether an increased 
schedular evaluation is assignable for lumbar osteoarthritis.  
It is noted that the RO did not fully verify the dates of the 
veteran's periods of active duty for training, nor did it 
secure medical opinion during the course of the requested VA 
examination as to the impact of the veteran's spinal 
osteoarthritis on his employability.  However, disposition of 
the limited issue now before the Board is not precluded by 
the aforementioned omissions, which are not directly or 
indirectly impacted by such failures and are thus viewed in 
this context as harmless errors.  

The representative likewise advances argument that the RO did 
not undertake action with respect to the issues of 
entitlement to service connection for ankylosing spondylitis 
and a wedge fracture at D-10.  The Board referred these 
issues to the RO for consideration in the Introduction 
portion of its June 1996 remand.  These issues were not then, 
and are not now, certified or developed for appellate review.  
As such, the failure of the RO to act as to those issues does 
not convey jurisdiction to the Board.  The RO is advised, 
however, that they must take appropriate action on these 
matters with all deliberate speed.

It is also noteworthy that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 was 
signed into law in November 2000.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  VA 
has issued regulations implementing the VCAA which are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue in question.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  With respect to this issue, there is no 
question as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant through its 
statement of the case and supplemental statements of the 
case, as well as other written notices, of the evidence 
necessary to substantiate his claim for increase for a back 
disorder and that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He was also 
advised that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his claimed disability, or to provide a 
properly executed release so that VA could request the 
records for him.  He, too, was notified of the changes 
effectuated in the recent past for the rating of 
intervertebral disc disease, by virtue of his receipt at the 
November 2002 hearing of a copy of the changes.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Based on the foregoing, 
the duties to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence have 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  To the 
extent that the claimant has provided authorizations, his 
private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  Pursuant to the 1996 Board 
remand, two VA medical examinations were undertaken for 
evaluation of the veteran's back disability.  The RO 
previously examined him in 1991.  No further VA examination 
beyond those already afforded him in 1991, 1999, and 2001 is 
found to be needed.   The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Id.

In February 2001, the RO informed the veteran's attorney that 
the claims file could be reviewed, and where the X-ray films 
were located in response to his requests.  The attorney 
responded that he was satisfied with the copy of the record 
he had and that he may have private records forwarded to the 
RO.  No unobtained or obtainable evidence that might aid the 
veteran's claim has been identified.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case, id., and the VA's duty to assist obligation has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service medical records show that, in May 1984, while on 
active duty for training, the veteran fell and injured his 
back.  A June 1985 Medical Board diagnosed 
spondyloarthropathy, probably Reiter's syndrome, and 
arthritis, osteoarthropathy. He filed a claim for VA 
compensation in January 1986, and in an August 1986 rating, 
service connection was established for mild osteoarthritis of 
the lumbar spine, and a noncompensable evaluation was 
assigned.  A 10 percent evaluation was subsequently assigned, 
pursuant to a November 1989 Board decision.

The veteran filed a claim for an increase in July 1991, and a 
VA examination conducted in September 1991 in conjunction 
with such claim documented chronic back pain and joint 
stiffness as the veteran's primary symptoms.  Straight leg 
raising signs were negative, and reflexes were 2/4 and equal 
bilaterally.  The examiner stated that X-rays showed 
calcification of the antero-lateral longitudinal ligament at 
T-12, L-1, L-2, and L-3, and there was narrowing at the 
sacroiliac joint.  There was straightening of the normal 
curve and a wedge fracture at D-10 was identified.  
Hypertrophic spurring involving several of mid-lumbar 
segments was present and there appeared to be syndesmophyte 
formation between L-2 and L-3 on the left side and narrowing 
of part of the interarticular involving the left side of L-5.  
The diagnosis was dystrophic idiopathic skeletal hyperstosis 
versus spondylitis with degenerative disc disease. 

VA medical records compiled as of 1991 and in years following 
document the veteran's receipt of occasional treatment for 
complaints of low back pain.  Range of motion values 
pertaining to the lower spine are not therein specified, 
however, a December 1991 rheumatology report did record 
decreased spinal flexion and extension.  The medical records 
do note that the veteran was addicted to Percocet due to 
lower back pain.

Testimony from the veteran and his spouse at a personal 
hearing in March 1993 was to the effect that they believed 
his service-connected low back disorder interfered with his 
employability and, as a result, he had been forced to 
discontinue work as a fence contractor.  He reported wearing 
a back brace several hours a day, and having sleeping 
difficulty because of his spine.  He further testified that 
he was unable to perform work around the house and that he 
had to hire someone to maintain his rental properties, 
resulting in a further loss of income.  

Pursuant to the Board's June 1996 remand, the veteran was 
examined by VA in July 1999, with the examiner noting the 
following:

Range of motion of the spine restricted 0 flexion 
60 deg, hypertension 0 deg.

The appellant was described as being rather obese.  Motion of 
the spine in other directions was about 60 percent of normal, 
without significant pain.  There was some spasm.  X-rays 
revealed degenerative joint disease; there were also noted to 
be osteoporosis with some loss of height of the left 
vertebrae and fusion of the sacroiliac joints.  There was no 
neurological deficit.  The veteran was noted to be drowsy and 
slow during the examination.  Diagnoses of status post 
lumbosacral strain, osteitis of the sacroiliac joints, 
osteoporosis with scalloping of the lumbar vertebrae, and 
Percocet dependency were recorded.  In the opinion of the 
examiner, the veteran did not have any increase of pain in 
the back during his activities, but could not cooperate 
properly due to drowsiness, due to medication.  The examiner 
also specifically responded to the question of how much of 
the veteran's back disability was due to his service-
connected disorder, noting that the appellant had 
osteoporosis and osteitis of sacro-iliac joints, which, in 
the examiner's opinion, were responsible for half of the 
veteran's back disability, with the service-connected back 
disorder being responsible for 25 percent of the veteran's 
disability in total.

The report of a VA medical examination of August 2001 is also 
of record.  Therein, the examiner noted that the veteran's 
chief complaints were low back pain, stiffness, and pain in 
the left buttock.  Current treatment was noted to entail use 
of a lumbosacral brace and analgesics.  The examiner found 
that there were no flare-ups.  The veteran denied any 
precipitating or alleviating factors.  He did report using a 
cane.  

The examiner found, on physical examination, that although 
the veteran had zero degrees of active flexion of the 
lumbosacral spine, he had 30 degrees of passive flexion.  
Extension was to 10 degrees, and lateral bending and rotation 
were to 15 degrees.  The examiner noted that the veteran 
reported pain with all motions.  Partial ankylosis of the 
dorso-lumbar spine was noted.  Inflammatory arthritis was 
noted not to be present.  The examiner also found that 1999 
X-rays were consistent with rheumatoid arthritis and 
ankylosis of the sacro-iliac joints.  The diagnosis was of 
rheumatoid arthritis of the spine.  The examiner also 
determined that this was not service-connected, and in his 
opinion, such entity was a progressive disease that would 
worsen to moderate disability.  The examiner further 
elaborated, in an addendum, as follows:

In my opinion the condition of the hip and pelvis 
(sacro-iliac joints) is part of the rheumatoid 
arthritis which is a systemic condition that can 
attack any joint in the body and of course is not 
service connected.  

The veteran was afforded a Board hearing in November 2002, at 
which time he testified that he was currently taking 
Naprosyn, naproxen, and oxycodone for management of his back 
problems.  It was further noted that a worsening regarding 
limitation of motion of the lumbar spine was identified by 
recent VA medical examinations.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a claim for an increased rating, the primary concern is 
the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 3.102, 4.3.  

The veteran's service-connected osteoarthritis of the lumbar 
spine is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Such provision stipulates that arthritis, established 
by X-ray findings, will be rated on the basis of limitation 
of motion of the joints involved, which in this case is 
limitation of motion of the lumbar spine.  When there is 
limitation of motion, but it is noncompensable, a rating of 
10 percent for each major joint or group of minor joints is 
to be combined.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 40 percent 
evaluation is assigned for severe limitation of motion of the 
lumbar spine, moderate limitation is assigned a 20 percent 
rating, and slight limitation is assigned a 10 percent 
evaluation.

In this instance, the Board finds that the veteran's service-
connected disability is productive of a level of impairment 
that more nearly approximates one consistent with a moderate 
limitation of motion of the veteran's lumbar spine.  
Accordingly, assignment of a 20 percent rating under 
Diagnostic Code 5003-5292 is found to be order.

The evidence does not, however, show that a rating higher 
than 20 percent is for application in this case.  In this 
regard, while lumbar motion is at times more than moderately 
limited, the record contains the uncontradicted July 1999 
opinion from a VA examiner that at least 50 percent of the 
veteran's back disability is due to nonservice-connected 
conditions and that the service-connected back disorder is 
responsible for 25 percent of his total disablement.  To that 
extent, only a portion of the diminished range of lumbar 
motion may be attributed to his service-connected 
osteoarthritis and the determination that a moderate 
limitation of motion, but none greater, results from an 
application of the doctrine of reasonable doubt  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  

In terms of rating the disorder in question under alternate 
diagnostic criteria, the medical data fails to show that the 
service connected lumbar osteoarthritis entails a vertebral 
fracture, ankylosis, lumbosacral strain, or intervertebral 
disc disease, such as would warrant rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289, 5293, 5295.  See 
also 67 Fed. Reg. 54345-54349 (2002) (change in criteria for 
the evaluation of intervertebral disc disease).

Remaining for consideration is the question of whether an 
increased schedular evaluation is warranted on the basis of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  These regulations provide 
that the rating for a musculoskeletal disorder based on 
limitation of motion should reflect functional limitation 
that is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id.  When 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  

In this case, however, , the Board finds that an increased 
rating is not warranted on the basis of pain and functional 
loss.  First, the veteran reported no pain at the July 1999 
VA examination.  Second, although the veteran reported 
subjective complaints of pain at the August 2001 VA 
examination, the examiner reported that there were no flare-
ups.  As well, in this instance, there is no objective 
evidence of weakness, fatigability, or incoordination.  
Lastly, the Board has considered the veteran's pain on motion 
in determining that a 20 percent rating is appropriate, as 
pain is a listed criterion of Diagnostic Code 5003, and to 
assign another rating for the same symptom would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14.  In sum, the 
Board finds that the veteran does not have demonstrated 
reductions of normal excursion of movement, 38 C.F.R. § 4.45, 
or an inability to perform the normal functions of the 
musculoskeletal system due to his service-connected 
lumbosacral osteoarthritis, as contemplated by 38 C.F.R. 
§ 4.40, such as would warrant the assignment of a rating 
higher than 20 percent.  

Thus, after resolving reasonable doubt in the appellant's 
favor, the Board finds that a 20 percent rating, representing 
moderate limitation of motion of his lumbar spine, due to his 
service-connected osteoarthritis, but none greater, is for 
assignment in the instant case.  


ORDER

A 20 percent schedular rating, but none greater, for lumbar 
osteoarthritis is granted, subject to the regulations 
governing the disbursement of VA monetary benefits.


REMAND

The issue of the veteran's entitlement to an extraschedular 
evaluation for osteoarthritis of the lumbar spine has 
reasonably been raised by the evidence presented, to include 
the testimony provided at an RO hearing in 1993.  It is also 
evident that the Board in its June 1996 specifically 
requested, as part of a VA medical examination, that the 
examiner comment upon the impact of the veteran's lower spine 
osteoarthritis upon his employability.  This was not done in 
violation of Stegall.  Moreover, it is evident that the RO 
has not to date considered the question of the veteran's 
entitlement to an extraschedular evaluation of increased 
disability as to the disorder in question.  Inasmuch as the 
initial extraschedular consideration per 38 C.F.R. §§ 3.321 
is strictly within the purview of the RO, remand action is 
required.

Accordingly, the issue of the entitlement to an 
extraschedular evaluation for osteoarthritis of the lumbar 
spine is REMANDED for the following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of entitlement 
to an extraschedular evaluation for 
lumbar osteoarthritis.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, as well 
as the implementing regulations, are 
fully complied with and satisfied, to 
include notifying the veteran in writing 
of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be retrieved by VA.  See 
Quartuccio. 

2.  The RO should contact the veteran 
through his attorney for the purpose of 
advising him of the evidence needed to 
substantiate his claim for an 
extraschedular rating for his service-
connected osteoarthritis of the lumbar 
spine.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of such claim.  Such evidence may 
be of a lay or medical variety, including 
but not limited to records or opinions 
from medical professionals as to the 
impact of his lower spine osteoarthritis 
upon his current employment and 
employability in general.  Evidence in 
support of an extraschedular evaluation 
should reflect a marked interference with 
employment attributable to the disability 
at issue (as shown by statements from 
employers and attendance reports) or the 
need for frequent periods of hospital 
care. 

3.  The veteran should be contacted 
through his attorney for the specific 
purpose of requesting that he provide a 
detailed employment history, including 
the dates of employment, number of days 
and hours worked on a weekly basis, and 
time missed from work due to his service-
connected lumbar osteoarthritis.  If 
medically retired, the veteran should 
indicate the basis for such a retirement, 
to include what disorders caused a 
medical need to retire.

4.  The RO should obtain from the VA 
Medical Center in New York, New York, all 
records of hospital and outpatient 
medical treatment compiled since 1999 for 
treatment of the veteran's osteoarthritis 
of the lumbar spine.  Once obtained, such 
records should be made a part of the  
claims folders.

5.  Thereafter, the veteran is to be 
afforded VA orthopedic examination for 
the purpose of determining the degree to 
which his service-connected 
osteoarthritis of the lumbar spine 
interferes with employment.  All claims 
folders in their entirety, to include a 
copy of this remand, are to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic studies deemed 
warranted by the examiner.  All 
applicable diagnoses must be fully set 
forth.  If the examiner is unable to 
render any finding or opinion requested, 
it should be so indicated on the record 
and the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.

The examiner should offer a professional 
opinion, with full, supporting rationale, 
as to the following:

Is it at least as likely as not 
that lumbar osteoarthritis, 
alone, results in a marked 
interference with employment?

Use by the examiner of the italicized 
standard of proof in responding to the 
foregoing is required.  

6.  After completion of the requested 
development, the RO should review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

7.  The RO should then initially consider 
the veteran's entitlement to an 
extraschedular evaluation for 
osteoarthritis of the lumbar spine, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA.  If extraschedular entitlement 
is found, referral of the case to the VA 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for action under 38 C.F.R. 
§ 3.321, as appropriate, is required.  

If any benefit sought on appeal continues 
to be denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case, which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issue currently on 
appeal.  Full compliance with the 
provisions of Charles v. Principi, 16 
Vet. App. 370 (2002) and Quartuccio is 
mandatory.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

